Judge WEBB
dissenting.
[ 30 Because the definition of "conviction" in section 42-4-1307(2)(a), C.R.S.2012, controls the limitation on sealing arrest and criminal records concerning drug and alcohol related traffic offenses in section 24-72-308(8)(a)(III), C.R.S.2012, the trial court erred in denying the motion to seal. Therefore, and with respect, I dissent.
131 Under section 24-72-8308, C.R.S.2012, entitled "Sealing of arrest and criminal rec-*123731 @ ords other than convictions," "any person in interest may petition the district court ... for the sealing of all of said [arrest and criminal] records ... in any case which was completely dismissed." § 24-72-808(1)(a)(I), C.R.S.2012 (emphasis added). However, as relevant here, the section does not apply to records of a "conviction for a violation of section 424-1801(1) or (2)" § 24-72-308(8)(a)(III). Therefore, when deciding whether section 24-72-8308 applies, the necessary inquiry is whether the petitioner was convicted under section 42-4-18301(1) or (2), C.R.S.2012.
32 M.T. v. People, 2012 CO 11, 269 P.3d 1219, supports this conclusion. In M. T., a majority of the supreme court interpreted another exception to section 24-72-3808, preventing the sealing of "records pertaining to a conviction of an offense for which the factual basis involved unlawful sexual behavior," to include deferred judgments. The majority concluded that the statutory scheme only made sense by drawing the definition of conviction from the statute creating the offense. M.T., 119. Even though section 24-72-8308 did not cross-reference the specific section defining "conviction," M.T. at «I 20, the sexual offenses exception would be meaningless "if the term 'convietion' were not construed to include 'deferred judgment'" as in the Sex Offender Registration Act. Id. at 1 14.
133 Here, as in M.T., when deciding whether section 24-72-808(8)(a)(III) applies, I would look to the statute creating the underlying offense. This statute, relating to traffic offenses involving alcohol and drugs, includes a definition of "conviction" that excludes successfully completed deferred judgments: "having received a deferred judgment and sentence or deferred adjudication; except that a person shall not be deemed to have been convicted if the person has successfully completed a deferred sentence or deferred adjudication." § 42-4-1807(2)(a) (emphasis added). .
34 A practical example shows how the policy behind section 24-72-808 also supports this approach. If petitioner were asked on an employment application whether she had ever been convicted under section 424-1801, C.R.S.2012, she could honestly answer "no." Nevertheless, the majority would apply the exception in section 24-72-308@8)(a)(II1) just as if petitioner had been convicted. Therefore, petitioner would not have the protections of section C.R.8.2012 ("An applicant ... in answer to any question concerning arrest and criminal records information that has been sealed ... may state that no such action has ever occurred."). And even though she was never convicted, employers could obtain records from the petitioner's court proceedings, on the basis of which her employment could be terminated for resume fraud. See Crawford Rehab. Serv., Inc. v. Weissman, 938 P.2d 540, 547-48 (Colo.1997) (holding that resume fraud is a defense to employer liability in a wrongful discharge suit). As preventing such harm is among the purposes of section 24-72-308, People v. Wright, 43 Colo.App. 30, 32-33, 598 P.2d 157, 159 (1979), "the statutory scheme supports only one logical interpretation," M.T., I 20,-interpreting "conviction" in seetion 24-72-808(8)(a)(II1) to exclude deferred judgments, as does the underlying statute.
1 35 Principles of statutory interpretation also urge excluding deferred judgments from the definition of "conviction" in section 24-72-308(8)(a)(III):
® The definition of conviction was added in 2012. Section 24-72-808 was amended, as relevant here, in 1996. In resolving a potential conflict between statutes, the more recently enacted statute prevails. Jenkins v. Panama Canal Ry. Co., 208 P.3d 238, 243 (Colo.2009).
® Section 24-72-3808 does not define "conviction." Section 42-4-1807(2)(a) does so for purposes of alcohol and drug related traffic offenses. A specific statute controls a general statute. § 24-205, C.R.S. 2012; Board of County Commis [Commissioner] of County of Boulder v. Hygiene Fire Protection Dist, 221 P.3d 1063, 1066 (Colo.2009).
® Section 24-72-8088), C.R.S.2012, lists "Exceptions." Statutory exceptions are to be narrowly construed. Colo. Common Cause v. Meyer, 758 P.2d 158, 161 (Colo.1988).
® In the event of conflict between statutes, they should be construed "so that effect *1238is given to both." § 24-205; BP America Prod. Co. v. Patterson, 185 P.3d 811, 813 (Colo.2008). Here, the exception in section 24-72-808(8)(a)(III) can be given effect, without negating the definition of "conviction" in section 42-4-1807(2)(a), by applying the former to all alcohol and drug related traffic offenses, other than those involving a defendant who "has successfully completed a deferred sentence or deferred adjudication."
386 The absence of a cross reference in section 42-4-1807(2)(a) to section 24-72-308(8)(a)(III) does not diminish this analysis. The supreme court considered and rejected an argument based on a lack of a cross reference in M.T., at 120. The majority explained that lack of a cross reference did not change its interpretation, and I fail to see why it should here.
T 37 Therefore? I would reverse and remand with directions to seal the records.